ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 	New claim 152 has been added. Claims 4, 6, 10, 15-17, 19-21, 23, 27-28, 30, 32, 52, 55, 57-58, 69, 77, 80, 85, 121, 131, 137, 149, and 151-152 are now pending and under examination in the instant application. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/22/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 
	 
Claim Rejections - 35 USC § 103



				Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Potter on 3/23/22.

The application has been amended as follows: 

1. Claim 57 has been rewritten as follows:


	57. The method of claim 55, wherein:
	the antibody comprises one or more binding partners capable of forming a reversible
bond with a binding reagent immobilized on the surface, whereby the antibody is reversibly
immobilized to said surface; and
the method comprises after contacting the cells in the sample to the antibody of the first immunoaffinity based selection and the second immunoaffinity based selection, applying a competition reagent to disrupt the bond between the binding partner and binding reagent, thereby recovering the selected cells bound to the antibody.

Following entry of this examiner’s amendment, claims 4, 6, 10, 15-17, 19-21, 23, 27-28, 30, 32, 52, 55, 57-58, 69, 77, 80, 85, 121, 131, 137, 149, and 151-152 are considered free of the prior art of record and allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record was cited in the 103 rejection, now withdrawn, and includes Wang et al. (2008) Anal. Chem., Vol. 80, 2118-2124, in view of WO 2012/129514 (September, 2012), hereafter referred to as Riddell et al., Milone et al. (2009) Mol. Ther., Vol. 17 (8), 1453-11464. doi.org/10.1038 /mt.2009.83, pages 1-20, and U.S. Patent 5,773,224 (1998), hereafter referred to as Grandics et al. The claimed method as amended now recites starting with a blood or blood-derived sample from a subject with cancer comprising at least 1X10-8 cells, performing selection of CD4+ and CD8+ cells in a closed system in which the second selection step includes selection of cells from the population non-selected in the first selection step, combining selected CD4+ and CD+ cells at a specific ratio range of between 2:1 and 1:2, culturing and stimulating the combined population of cells, genetically engineering the combined stimulated cell population to express a cancer antigen specific antigen receptor, and incubating the genetically engineered cells to allow for expansion resulting in an output composition comprising CD4+ T cells and CD8+ T cells in a ratio of between 5:1-1:5. While the method steps individually were known and/or suggested by the prior art of record, the Ramsborg Declaration, previously filed on 2/19/21, provides evidence for unexpected properties of an output composition produced using the method steps as currently claimed. The Ramsborg Declaration and supporting Exhibits provide evidence that combining CD4+ T cells and CD8+ T cells prior to stimulation, transduction, and expansion produces a mixed output population in which the CD8+ T cells exhibit increased proliferation and naïve-like phenotype, and that the single stream process as claimed has a surprisingly high manufacturing success rate for clinical CAR T cell products from high risk and heavily pretreated cancer patients compared to the dual stream process more commonly used in the prior art such as Riddell et al. See Exhibit B which shows increased CD8 proliferation when mixed with CD4 cells prior to stimulation, transduction and expansion, decreases levels of exhaustion markers, and superior tumor growth inhibition. See also Exhibits C and D which provide evidence that practice of the claimed methods resulted in a 100% manufacturing success rate from relapsed and refractory multiple myeloma patients as compared to a failure rate of 2-14% using conventional manufacturing processes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633